DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 21-45 are directed to an abstract idea of organizing human activity. In addition, the claims are directed to performing a mental process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a machine which is statutory category of invention.

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. Claims 21-45, recite a management system comprising a management 
These limitations recite an abstract idea of organizing human activity. According to the 2019 Revised Patent Subject Matter Guidelines, organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim limitations recite a management of playing table game. More specifically, the claim limitations recite how a minimum bet amount for gaming table is recommended based on the determined bet amounts in the past and determined number of players in the past.
In addition, the claim recites steps of determining bet amounts for each plurality of player positions, types and number of bet gaming tokens, determining a number of players playing on the gaming table. These steps are observation an evaluation steps that can be performed in the human mind. The claim also recite the step of determining a recommended minimum bet amount. This step is an observation or an opinion that can also be performed by the human mind. Therefore, the claims recite an abstract idea of performing a mental process.
Furthermore, dependent claims 22-45 recite limitations of how gaming table is managed and making determinations about the gaming table for managing the game. 

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.
Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)


Claims 2-45 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. As indicated in Applicant’s specification (paragraph 128), “The management control device 50 is configured of a general-purpose computer.”  The computer is used to implement the abstract idea in a computer embodiment. The use of a computer generally links the abstract idea to a particular technological environment. 
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
The claim recite a management control device configured to determine a respective bet amount based on positions, types, and number of bet gaming tokens; determine a number of players participating on the first gaming table; and determining a recommended value of a minimum bet based on the determined bet amounts and determined number of players. The steps of determining bet amounts and players is claimed in merely generic manner of collecting data or gathering statistics. The Courts 
Determining bet amount and players method of electronic recordkeeping and gathering statics which are well known, routine and conventional (See Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); and Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).
	The step of determining a recommend value based on the determined amounts and number of players is presenting offers or data with gathered statistics which is well known, routine and conventional (see Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, and 115 USPQ2d at 1092-93).
	
	Dependent claims 22-45, further recite the abstract idea of making determinations for table, how the determinations are made, and recording information and managing the gaming table. These limitations recite the abstract idea of managing a game and performing a mental process. The steps of making determinations are merely generic or insignificant extra solution activity as discussed above.
	It is noted claim 29 recite additional limitation of a player identification unit to obtain identifications of players. The limitation of a player identification unit to obtain identifications of players is claimed in a generic manner and recite a step of data collecting which is well-understood, routine, convention, or insignificant extra solution activity.

The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21-25, 35-45 are rejected under 35 U.S.C. 102a1 as being anticipated by George (US 2015/0199872).

21. George discloses a game management system for managing a plurality of casino games played on a first gaming table of a casino facility, the management system comprising: 
a management control device (12 in Fig. 1), 
wherein the management control device is configured to: 

determine a number of players participating in one of the casino games played on the first gaming table (table occupancy based on the number of player betting seated at the gaming table; paragraphs, 45, 59-61, 70, 74-81, 116-117, 120); and 
determine a recommended value of a minimum bet amount for the first gaming table (Based on the various metrics, perform a corrective action, the corrective action being recommending a minimum bet amount for the table; paragraphs 13-14, 43, 79, 131, 133, 162) based on the historical data including determined respective bet amounts in the past and the determined number of players in the pat (The determined condition is based on area characteristics and/or gaming metrics which includes “condition changes associated with the observed environment, and /or any suitable characteristic that may be associated with a changes and /or modification of an observed environment”; paragraph 60. The changes in condition is a comparison of historical data and current data. George explicitly discloses that the server generates “historic characteristic trend data as a function of the received area characteristic data and display the historic characteristic data on the display device 32. The yield management server 46 may also generate a set of area modification actions and/or corrective actions as a function of the historic characteristic data and generate and display predictive area characteristic data as a function of the historic characteristic data  historic characteristic trend data and the selected area modification action, and display a predictive trace 116 indicative of the area characteristic data on the display device”; paragraphs 79. See also paragraphs 17, 24, 61, 75, 77-80, 131, regarding using historic/previous data. The event recorded for management/gaming metrics includes bet/wager placed, paragraphs 55, 59, 95-86, 140, 162 and gaming table occupancy/number of players in the table; paragraphs 60, 74-75, 140, 145, 162.).

22. George discloses the game management system according to claim 21, wherein the management control device is configured to determine, respectively for each of the player positions, a respective transition of the respective bet amount over the plurality of casino games (For each seat, amount of time, number of hands, wager count play percentage; paragraph 140. Seating positions are monitored; paragraphs 45, 70, and 74. Player games stats are monitored; paragraphs 74, 121-124).

23. George discloses the game management system according to claim 22, further comprising: a game result determination device, wherein: the game result determination device is configured to determine respective results of the games; and the management control device is configured to determine, respectively for each of the player positions, a win, a loss, an income, and an expenditure at the respective player position based on the bet amount determined for the respective player position and on the respective results of the games determined by the game result determination device 

24. George discloses the game management system according to claim 23, wherein the management control device is configured to determine the recommended value of the minimum bet amount (Based on the various metrics, perform a corrective action, the corrective action being recommending a minimum bet amount for the table; paragraphs 13-14, 43, 71, 79, 131, 133, 162) based on the determined respective transitions or based on respective transitions of the income and expenditure at the player positions (The claim limitation of “transitions of income and expenditure” is interpreted as the profit and cost over a plurality/transitions of games. George discloses that the metric can include income and expenditure or profit and cost; paragraphs 135, 147-149, 155).

25. George discloses the game management system according to claim 21, wherein the management control device is configured to determine a respective congestion degree of each of a plurality of areas within the casino facility based on the determined number of players, and determine the recommended value of the minimum bet amount respectively for each of a plurality of gaming tables of each of the areas depending on the respective congestion degree of the respective area (Based on the various metrics, perform a corrective action, the corrective action being recommending a minimum bet amount for the table; paragraphs 13-14, 43, 71, 79, 131, 133, 162. The 

35. George discloses the game management system according to claim 21, wherein the management control device is configured to determine the recommended value of the minimum bet amount respectively for each of a plurality of gaming tables so as to increase a profit ratio relative to sales (corrective action of recommending changing the minimum bet may be based on profit and profit; paragraphs 49, 149, 155).

36. George discloses the game management system according claim 21, wherein the management control device is configured to determine the recommended value of the minimum bet amount respectively for each of a plurality of gaming tables so as to increase a number of the plurality of casino games per unit time or an average value of respective total bet amounts per game (based on games played per hour, wager amount, paragraphs 60, 74, 117-125).

37. George discloses the game management system according to claim 21, wherein the management control device is configured to: determine a respective total bet amount of each of the players, respectively for each of the games and/or for each of a plurality of predetermined times or periods for each of a plurality of gaming tables including the first gaming table (player win/loss stat is a determination of total bet for each game, paragraphs 123-125); and determine the recommended value of the minimum bet amount for each of the plurality of gaming tables (George discloses that 

38. George discloses the game management system according to claim 21, wherein the management control device is configured to: manage a plurality of gaming tables including the first gaming table (George discloses that multiple tables are observed, paragraphs 76); 
for each of the plurality of gaming tables, determine a respective total bet amount of each of the players, respectively for each of the games played on the respective gaming table and/or for each of a plurality of predetermined times or periods (player win/loss stat is a determination of total bet for each game, paragraphs 123-125); and determine different recommended values of the minimum bet amount for each of the plurality of gaming tables (Based on the various metrics, perform a corrective action, the corrective action being recommending a minimum bet amount for the table; paragraphs 13-14, 43, 71, 79, 131, 133, 162. Each table is monitored individually, paragraphs 76; Figs. 17-20).  

39. George discloses the game management system according claim 21, wherein the management control device is configured to: manage a plurality of gaming tables including the first gaming table (George discloses that multiple tables are observed, paragraphs 76); 
for each of the plurality of gaming tables, determine a total bet amount of each of the players for each of the games played on the respective gaming table and/or for each 
determine the recommended value of the minimum bet amount for a newly opened gaming table (This inherent since each table is monitored individually, paragraphs 76; Figs. 17-20).  

40. George discloses the game management system according to claim 21, wherein the management control device is configured to: manage a plurality of gaming tables including the first gaming table (George discloses that multiple tables are observed, paragraphs 76); for each of the plurality of gaming tables respectively, determine information including the number of the players, the bet amount, or a concentration or dispersion of the number of players; and determine the recommended value of the minimum bet amount for each of the gaming tables based on the information (see claim 21). 

41. George discloses the game management system according to claim 21, wherein the number of players is determined based on an identification of the players using a facial image (facial recognition, paragraphs 8, 40, 163).

42. George discloses the game management system according to claim 21, wherein the number of players is determined based on an identification of respective membership cards of the players (player tracking card, using in player tracking system for table game accounting and management, paragraphs 84-85, 88).

43. George discloses the game management system according to claim 21, wherein the number of players is determined based on information of bet gaming tokens (The system may also determine a number of players playing at the table game based on the number of triggering conditions being detected within each event selection area, paragraphs 45. The triggering condition may be a change in an image characteristic within a corresponding event area or a change in state such as an object entering the video image within the event area; paragraph 68-69, 73-74. George discloses that the objects entering an event area can be chips at the betting area; paragraphs 40-41, 59, 115-116, 163-168, 171, 181, 187. Therefore, the system determines a number of players playing at the table game based on the information that chips/gaming tokens are wagered at the player positions.).

44. George discloses the game management system according to claim 21, wherein the number of players is determined based on information of positions of bet gaming tokens (The system may also determine a number of players playing at the table game based on the number of triggering conditions being detected within each event selection area, paragraphs 45. The triggering condition may be a change in an image characteristic within a corresponding event area or a change in state such as an object entering the video image within the event area; paragraph 68-69, 73-74. George discloses that the objects entering an event area can be chips at the betting area; paragraphs 40-41, 59, 115-116, 163-168, 171, 181, 187. Therefore, the system 

45. George discloses the game management system according to claim 21, wherein the management control device is configured to obtain information regarding the positions, types, and numbers of the bet gaming tokens (see claim 21) and to determine the number of the players using input from a same detector (video camera to detect object including casino chips, and identify individuals; paragraphs 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 30, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over George (US 2015/0199872)

30. George discloses the game management system according to claim 21, but fails to teach that the at least one processor is configured to increase the recommended value of the minimum bet amount when at least a threshold percentage of the players bet an amount equal to or more than a predefined ratio with respect to the minimum bet 

33. George discloses the game management system as discussed but fails to teach that the management control device is configured to manage a number of dealers and determine whether or not to newly open another gaming table based on the number of dealers under management.  However, George discloses that based on the various metrics, the system perform a corrective action (paragraphs 13-14, 43,). The corrective action can be recommending opening another gaming table (paragraphs 46, 77, 117, 121, 131) or closing a table (paragraphs 77, 117, 121, 131). The management control device also factors in employee information and operating costs (i.e. cost to open a 

34. George discloses the game management system according to claim 21 wherein the management control device is configured to change the minimum bet amount for the first gaming table (Based on the various metrics, perform a corrective action, the corrective action being recommending a minimum bet amount for the table; paragraphs 13-14, 43, 71, 79, 131, 133, 162) and open another gaming table (paragraphs 46, 77, 117, 121, 131). However, George fails to teach change the minimum bet amount for the first gaming table in response to an opening of another gaming table. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. George discloses that multiple tables are observed (paragraphs 76). When opening a second gaming table, that may lead to a corrective action, the corrective action being recommending a minimum bet amount for the table; paragraphs 13-14, 43, 71, 79, 131, 133, 162). More specifically, when a second gaming table is open, there will be less occupancy per table.  George discloses that when the table occupancy is low, a corrective action of lowering a minim table occurs (paragraph 77, 79). This will encourage more players to play at the table and increase casino profit. .

Claims 26-29, 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over George (US 2015/0199872) as applied to claim 21, 25 above, and further in view of Gururajan (US 2012/039537).

26. George discloses the game management system according to claim 25 as discussed above but fails to teach that the management control device is configured to determine the recommended value of the minimum bet amount divided into a plurality of stages based on the determined number of players and based on a lowest amount among the bet amounts at each player position or an average of the determined bet amounts. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to monitoring table games Gururajan discloses a system for monitoring a gaming tables to providing recommendation including changing the minimum bet of gaming table (abstract, paragraphs 8). Gururajan discloses a management control device (30 in Fig. 1), the management control device is configured to determine the recommended value of the minimum bet amount divided into a plurality of stages (Manage and recommend minimum wager/price change for that hour, paragraphs 64, 82. The management control device provides the information in a plurality of stages or at different stages, i.e. by the hour; paragraphs 73-97, Figs. 3-7) based on the determined number of players (based on occupancy level, number of 

27. George discloses the claimed invention but fails to teach that the management control device is configured to determine a number of gaming tables that are opened in the casino facility, and determine a recommended number of gaming tables to be opened in the areas depending on the congestion degrees of the areas. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to monitoring table games Gururajan discloses a system for monitoring a gaming tables to providing recommendation including changing the minimum bet of gaming table (abstract, paragraphs 8). Gururajan discloses a management control device (30 in Fig. 1), the management control device is configured to determine a number of gaming tables that are opened in the casino facility, and determine a recommended number of gaming tables to be opened in the areas depending on the congestion degrees of the areas (See specially paragraph 54 and paragraphs 64, 73-74, 82, 91-93, 100-103).  It would have been obvious to one of ordinary skilled in the art to modify George’s system and determine a recommended 

28. George in view of Gururajan discloses the game management system according to claim 27, wherein the management control device includes a function of recording the transition of the congestion degree, and determining the recommended number of gaming tables to be opened in each area on the basis of the recorded information on the transition (Gururajan discloses recording the transition or recording in real time and displaying hourly, occupancy and recommended number of tables; paragraphs 11, 54, 64, 68, 73-97, 100-103). It would have been obvious to one of ordinary skilled in the art to modify George’s system and determine the recommended number of gaming tables to be opened in each area on the basis of the recorded information on the transition in order to provide the predictable result of maximizing casino profit.

29. George in view of Gururajan discloses the game management system according to claim 27, further comprising: a player identification unit by which the management control device is configured to obtain identifications of the players participating in the game on the first gaming table (George discloses a player identification unit to obtain identifications of the players; paragraphs 8, 18-21, 40, 163), wherein the management control device is configured to associate information of each of the identified players with respective bet amounts of each of the player positions, 

31. George discloses the game management system according to claim 21, wherein the management control device is configured to determine whether to open a new gaming table (paragraphs 46, 77, 117, 121, 31) but fails to teach that the management control device is configured to determine a minimum bet amount of the newly opened gaming table based on a minimum bet amount determined for the first gaming table, which is around the newly opened gaming table.  Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to monitoring table games Gururajan discloses a system for monitoring a gaming tables to providing recommendation including changing the minimum bet of gaming table (abstract, paragraphs 8). Gururajan discloses the system recommends opening a new table (the ideal number of open tables, paragraphs 74, 82, 84) and the minimum bet amount of the table (price changes for the table at that hour; paragraphs 82; indicating of unmet demand, betting minimum opportunities, paragraphs 86, 108). It would have been obvious to one of ordinary skilled in the art to modify George’s system 

32. George in view of Gururajan discloses the game management system according to claim 21, wherein the management control device is configured to determine a minimum bet amount of a newly opened gaming table based on bet amounts determined for the first gaming table, which is around the newly opened gaming table (see claim 31 above).

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.

35 USC 101
Applicant argues that the claims do not recite a mental process. Although the claims recite a management control device configured to determine a plurality of steps, each step can be performed mentally. A casino operator can determine a respective bet amount, the number of player and a recommended value. Using data such as historic data to perform the determination step does not take the claims out of a mental process. A person can evaluate historic data such as bet amounts and number of players in the past and determine a recommended minimum bet amount. 


Applicant argues that the claims are integrated into a practical application. Applicant relies on the specification and argues that the claimed invention provides a solution of determining an appropriate minimum bet amount for a gaming table in a gaming managing system for managing a casino game played on a gaming table of a casino facility. However, managing a casino game played on a gaming table of a casino facility by determining a minimum wager amount is an abstract of managing a game. Applicant argues that there are various problems in managing a casino table when determining an approximate minimum amount such as longer average time, sales/profits, game durations, etc. However, the management of a game based on collected data is still an abstract idea regardless of the problems of a poorly management game. A business with poor management would have low sales, low customers, low stock in inventory, low profit etc. Operating and managing a business to 
In addition, the claims recite “determine a recommend value of a minimum bet amount for the first gaming table based on historical data including the determined respective bet amounts in the past and the determined number of players in the past”.  Thus, even a recommended amount which leads to a bad profit (or bad management) will still read on the claims. Therefore, the step of recommending a minimum bet amount is not a solution. The step of recommending a minimum bet amount is a management of a game. Like all management, this management can be good or bad. The claims do not incorporate a solution to a technical problem, function of a computer or a technical field.

Applicant argues that the claims amount to significantly more than an abstract idea because the game management system can provide a value of the minimum bet amount of a game for gaming table for efficient operation of the gaming table and/or other gaming tables. However, this is an abstract idea of managing a game. It is not a limitation or part of a combined limitation that amounts to significantly more than an abstract idea. The problems that may occur with poor management and the solution the occurs with good management is not a limitation does not fall within the evaluation of whether claims individually or in combination would amount to significantly more than an abstract idea. Solutions to a technical problem are evaluated at step 2a prong 2 not step 2b. As indicated above, the limitations step of recommending a minimum bet amount is 

Prior Art rejection
New rejections using the previously cited art have been to address the amended limitations.
Applicant argues that George disclose only using current data and fails to teach historical data or data in the past. However, Although George discloses that current data is used, historical data is also used. George does not teach current data is only used. Applicant relies on paragraph 77. Paragraph 77 recites the following.
[0077] In one embodiment, the area condition module 100 may select one or more corrective actions based on one or more gaming metrics and/or current trend data associated with a gaming metric. More specification, the area condition module 100 may determine the condition of the observation area 56 to be less than a predefined condition and select a modification/corrective action to adjust the current condition of the observation area 56 based on the difference between the current condition and the predefined condition. For example, in one embodiment, the area condition module 100 may determine the table occupancy of a gaming table 64 to be less than a predefined optimal table occupancy, and select a corrective action indicative of lowering a minimum table bet to facilitate increasing the table occupancy of the gaming table 64. In one embodiment, the corrective action may be selected from a predefined set of corrective actions including, but not limited to, open a gaming table, close a gaming table, raise minimum wager, and lower minimum wager. In addition, the , and select a current corrective action that is similar to the previous corrective action associated with the historical trend.
There is nothing in paragraph 77 that indicates that only current data can be used. George discloses using current trend data. The current trend data includes data in the past (i.e. past days, past hours, mins as described in paragraphs 75-79 and illustrated in Figs. 16-17, 19, 2-24). Paragraph 77 also explicitly discloses that the “one or more corrective actions based on one or more gaming metrics and/or current trend data associated with a gaming metric” “and select a current corrective action that is similar to the previous corrective action associated with the historical trend.”
Furthermore, as indicated in the rejection, the determined condition is based on area characteristics and/or gaming metrics which includes “condition changes associated with the observed environment, and /or any suitable characteristic that may be associated with a changes and /or modification of an observed environment” (paragraph 60). The changes in condition is a comparison of historical data and current data. George explicitly discloses that the server generates “historic characteristic trend data as a function of the received area characteristic data and display the historic characteristic data on the display device 32. The yield management server 46 may also generate a set of area modification actions and/or corrective actions as a function of the historic characteristic data and generate and display predictive area characteristic data as a function of the historic characteristic data and the set of area  historic characteristic trend data and the selected area modification action, and display a predictive trace 116 indicative of the area characteristic data on the display device” (paragraphs 79. See also paragraphs 17, 24, 61, 75, 77-80, 131, regarding using historic/previous data.). The event recorded for management/gaming metrics includes bet/wager placed (paragraphs 55, 59, 95-86, 140, 162) and gaming table occupancy/number of players in the table (paragraphs 60, 74-75, 140, 145, 162.).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715